Mr. Justice Fisher
delivered the opinion of the court.
This was a bill filed on the chancery side of the circuit court of Lauderdale county. The record shows that the injunction *567was dissolved on the motion of complainant, from which order a writ of error has been prosecuted to this court.
The order dissolving the injunction does not dismiss the bill, and it is, therefore, merely an interlocutory, order, from which a writ of error cannot be prosecuted. A writ of error can only be prosecuted to a final decree or judgment. The statute allows an appeal from certain interlocutory orders in chancery; and it is only by appeal that a cause' in such cases can be brought into this court.
Motion to dismiss the writ .of error sustained, and judgment against the plaintiff in error-for costs.